

FIRST AMENDMENT TO LOAN AGREEMENT


        THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and
entered into as of April 2, 2020 (the “Effective Date”), by and between: PEOPLES
BANCORP INC., an Ohio corporation (“Borrower”) and U.S. BANK NATIONAL
ASSOCIATION, a national banking association (“Lender”); and has reference to the
following facts and circumstances: (the “Recitals”):


        A. Borrower and Lender are parties to the Loan Agreement dated as of
April 3, 2019 (as amended, the “Agreement”; all capitalized terms used and not
otherwise defined in this Amendment shall have the respective meanings ascribed
to them in the Agreement as amended by this Amendment).


        B. Borrower desires to extend the Revolving Credit Period and Lender
agrees to said extension on the terms and conditions set forth below.


        NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender agree as follows:


        1. Recitals. The Recitals are true and correct, and, together with the
defined terms set forth herein, are incorporated by this reference.


        2. Amendments to Agreement. As of the Effective Date, the Agreement is
amended as follows:


(a) The definition of “Revolving Credit Period” in Section 1.01 (Definitions) of
the Agreement is deleted and replaced with the following:


        Revolving Credit Period means the period commencing on the Effective
Date and ending April 1, 2021; provided, however, that the Revolving Credit
Period shall end on the date the Revolving Credit Commitment is terminated
pursuant to Section 6 or otherwise..


(b) The following definitions of “Base Rate”, “Base Rate Loans”, “Benchmark
Replacement”, “LIBOR” “Benchmark Replacement Adjustment”, “Benchmark Replacement
Conforming Changes”, “Benchmark Replacement Date”, “Benchmark Transition Event”,
“Benchmark Unavailability Period”, “Federal Reserve Bank of New York’s Website”,
“Prime Rate” and “Relevant Governmental Body” are added to Section 1.01
(Definitions) of the Agreement:


Base Rate means, for any day, a rate per annum equal to (a) the greater of (i)
zero and (ii) the Prime Rate for such day plus (b) an Applicable Margin deemed
appropriate by Lender (which may be zero but not less than zero).


Base Rate Loans mean Loans that, except as otherwise provided in Section 2.10,
bears interest at the Base Rate


Benchmark Replacement means the sum of: (a) an alternate benchmark rate that has
been selected by Lender, giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
London interbank offered rate (“LIBOR”) for U.S. syndicated or bilateral credit
facilities denominated in Dollars that are substantially similar to the credit
facilities under this Agreement and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero (0) for the purposes
of this Agreement.


Benchmark Replacement Adjustment means, with respect to any replacement under
this Agreement of LIBOR with an alternative benchmark rate, the spread
adjustment, or method for calculating or determining such spread adjustment,
(which may be a positive or negative value or zero) that has been
        
7577029

--------------------------------------------------------------------------------



selected by Lender giving due consideration to (a) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of LIBOR with an alternative
benchmark rate by the Relevant Governmental Body and (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
LIBOR with an alternative benchmark rate at such time for U.S. syndicated or
bilateral credit facilities denominated in Dollars that are substantially
similar to the credit facilities under this Agreement, which adjustment or
method for calculating or determining such spread adjustment pursuant to clause
(b) is published on an information service as selected by Lender from time to
time and as may be updated periodically.


Benchmark Replacement Conforming Changes means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to timing and frequency of determining rates and making payments of
interest and other administrative matters) that Lender decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by Lender in a manner
substantially consistent with then-prevailing market practice (or, if Lender
decides that adoption of any portion of such market practice is not
administratively feasible or if Lender determines that no market practice for
the administration of the Benchmark Replacement exists, in such other manner of
administration as Lender decides is reasonably necessary in connection with the
administration of this Agreement).


Benchmark Replacement Date means the earliest to occur of the following events
with respect to LIBOR: (a) in the case of clauses (ii), (iii) or (iv) of Section
2.08(b), the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; (b) in the case of
clause (i) of Section 2.08(b), the earlier of (i) the date of the public
statement or publication of information referenced therein; and (ii) the date
specified by Lender by notice to Borrower; and (c) in the case of clause (v) of
Section 2.08(b), the date specified by Lender by notice to Borrower.


Benchmark Transition Event is defined in Section 2.08(b).


Benchmark Unavailability Period means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced hereunder with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes under this Agreement and the other Loan
Documents in accordance with Section 2.08(b) and (b) ending at the time that a
Benchmark Replacement has replaced LIBOR for all purposes under this Agreement
and the other Loan Documents pursuant to Section 2.08(b).


Federal Reserve Bank of New York’s Website means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org or any successor source.


Prime Rate means a rate per annum equal to the prime rate announced by Lender
from time to time, changing as and when such rate changes. The prime rate is not
necessarily the lowest rate charged to any customer.


        Relevant Governmental Body means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


(c) The following provisions are added to the Agreement as Section 2.08
(Availability of Types of Borrowings; Adequacy of Interest Rate):


7577029
        - 2 -

--------------------------------------------------------------------------------



2.08 Availability of Types of Loans; Adequacy of Interest Rate.


(a) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if Lender determines (which determination shall be conclusive absent
manifest error) that: (i) deposits of a type and maturity appropriate to match
fund Loans are not available to Lender in the relevant market; or (ii) the
interest rate applicable to Loans is not ascertainable or available (including,
without limitation, because the applicable Reuters Screen (or on any successor
or substitute page on such screen) is unavailable) or does not adequately and
fairly reflect the cost of making or maintaining Loans, then Lender shall
suspend the availability of Loans and require any affected Loans to be repaid or
converted to Base Rate Loans.


(b) Notwithstanding the foregoing or anything to the contrary in this Agreement
or any other Loan Document, if Lender determines (which determination shall be
conclusive absent manifest error) that any one or more of the following (each, a
“Benchmark Transition Event”) has occurred: (i) the circumstances set forth in
Section 2.08(a)(ii) have arisen (including, without limitation, a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR described in clause (ii) of this Section 2.08(b)
announcing that LIBOR is no longer representative) and such circumstances are
unlikely to be temporary; (ii) ICE Benchmark Administration (or any Person that
has taken over the administration of LIBOR for deposits in Dollars that is
acceptable to Lender) discontinues its administration and publication of LIBOR
for deposits in Dollars; (iii) a public statement or publication of information
by or on behalf of the administrator of LIBOR described in clause (ii) of this
Section 2.08(b) announcing that such administrator has ceased or will cease as
of a specific date to provide LIBOR (permanently or indefinitely); provided
that, at the time of such statement, there is no successor administrator that is
acceptable to Lender that will continue to provide LIBOR after such specified
date; (iv) a public statement by the supervisor for the administrator of LIBOR
described in clause (ii) of this Section 2.08(b), the U.S. Federal Reserve
System, an insolvency official with jurisdiction over such administrator for
LIBOR, a resolution authority with jurisdiction over such administrator for
LIBOR, or a court or an entity with similar insolvency or resolution authority
over such administrator for LIBOR, which states that such administrator of LIBOR
has ceased or will cease as of a specific date to provide LIBOR (permanently or
indefinitely); provided that, at the time of such statement or publication,
there is no successor administrator that is acceptable to Lender that will
continue to provide LIBOR after such specified date; or (v) syndicated or
bilateral credit facilities are being executed or amended, as the case may be,
to incorporate or adopt a new benchmark interest rate to replace LIBOR for
deposits in Dollars, then Lender may amend this Agreement to replace LIBOR with
a Benchmark Replacement. Notwithstanding anything to the contrary in Section
8.09, any such amendment with respect to a Benchmark Transition Event will
become effective without any further action or consent of Borrower at 5:00 p.m.
(New York City time) on the fifth Business Day after Lender has provided such
proposed amendment to Borrower. No replacement of LIBOR with a Benchmark
Replacement pursuant to this Section 2.08(b) will occur prior to the date set
forth in the applicable amendment.


(c) In connection with the implementation of a Benchmark Replacement, Lender
will have the right to make Benchmark Replacement Conforming Changes from time
to time and, notwithstanding anything to the contrary herein or in any other
Loan Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of Borrower.


(d) Lender will promptly notify Borrower of (i) any occurrence of a Benchmark
Transition Event (other than pursuant to 2.08(b)(v)), (ii) the implementation of
any Benchmark Replacement. and (iii) the commencement or conclusion of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by Lender pursuant to this Section 2.08(b), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in Lender’s sole discretion and without consent from
Borrower, except, in each case, as expressly required pursuant to this Section
2.08(b).


(e) Upon notice to Borrower by Lender in accordance with Section 5.10 of the
commencement of a Benchmark Unavailability Period and until a Benchmark
Replacement is determined
7577029
        - 3 -

--------------------------------------------------------------------------------



in accordance with this Section 2.08(b), (i) any request pursuant to Section 2.8
that requests the conversion of any Loan to, or continuation of any Loan may be
revoked by Borrower and if not revoked shall be ineffective and any such Loan
shall be continued as or converted to, as the case may be, a Base Rate Loan, and
(ii) if any request pursuant to Section 2.01(b) requests a Loan, such request
may be revoked by Borrower and if not revoked such Loan shall be made as a Base
Rate Loan.


3. Costs and Expenses. Borrower shall reimburse Lender upon demand for all
out-of-pocket costs and expenses (including, without limitation, Attorneys’ Fees
and expenses) incurred by Lender in the preparation, negotiation and execution
of this Amendment and any and all other agreements, documents, instruments
and/or certificates relating to the amendment of Borrower’s existing credit
facilities with Lender. Borrower further agree to pay or reimburse Lender for
(a) any stamp or other taxes (excluding income or gross receipts taxes) which
may be payable with respect to the execution, delivery, filing and/or recording
of any of the Loan Documents, and (b) the cost of any filings and searches,
including, without limitation, Uniform Commercial Code filings and searches.


        4. References to Agreement. All references in the Agreement to “this
Agreement” and any other references of similar import shall mean the Agreement
as amended by this Amendment. Except to the extent specifically amended by this
Amendment, all of the terms, provisions, conditions, covenants, representations
and warranties contained in the Agreement and the Note shall be and remain in
full force and effect and the same are hereby ratified and confirmed.


        5. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of Borrower and Lender and their respective successors and
assigns, except that Borrower may not assign, transfer or delegate any of its
rights or obligations under the Agreement as amended by this Amendment.


        6. Representations and Warranties. Borrower represents and warrants to
Lender that as of the Effective Date:


        (a) the execution, delivery and performance by Borrower of this
Amendment are within the corporate powers of Borrower, have been duly authorized
by all necessary corporate action and require no action by or in respect of,
consent of or filing, recording or registration with, any governmental or
regulatory instrumentality, authority, body, agency or official or any other
Person;


        (b) the execution, delivery and performance by Borrower of this
Amendment do not conflict with, or result in a breach of the terms, conditions
or provisions of, or constitute a default under or result in any violation of,
the terms of the Certificate of Incorporation or By-laws of Borrower, any
applicable law, rule, regulation, order, writ, judgment or decree of any
governmental authority or any agreement, document or instrument to which
Borrower is a party or by which Borrower or any of its Property is bound or to
which Borrower or any of its Property is subject;


        (c) this Amendment has been duly executed and delivered by Borrower and
constitutes the legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by (i) applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);


        (d) all of the representations and warranties made by Borrower in the
Agreement and/or in any other Loan Document are true and correct in all material
respects on and as of the date of this Amendment as if made on and as of the
date of this Amendment;


        (e) after giving effect to this Amendment, no Default or Event of
Default under or within the meaning of the Agreement has occurred and is
continuing; and


(f) the information included in any Beneficial Ownership Certification delivered
by Borrower to Lender is true and correct in all respects,


        7. Inconsistency. In the event of any inconsistency or conflict between
this Amendment and the Agreement, the terms, provisions and conditions contained
in this Amendment shall govern and control.


7577029
        - 4 -

--------------------------------------------------------------------------------



        8. Governing Law. This Amendment shall be governed by and construed in
accordance with the substantive laws of the State of Ohio (without reference to
conflict of law principles) but giving effect to Federal laws applicable to
national banks.


        9. Entire Agreement. The Agreement, this Amendment and the other Loan
Documents embody the entire agreement and understanding between the parties
hereto and supersedes all prior agreements and understandings (oral or written)
relating to the subject matter thereof.


        10. Counterparts. This Amendment may be signed in any number of
counterparts (including facsimile counterparts), each of which shall be an
original with the same effect as if the signatures thereto and hereto were upon
the same instrument.


        11. Conditions Precedent. Notwithstanding any provision contained in
this Amendment to the contrary, this Amendment shall not be effective unless and
until Agent shall have received:


        (a) this Amendment, duly executed by Borrower;


        (b) a Certificate of Secretary (with resolutions attached), certified by
the Secretary of Borrower; and


(c) such other documents and information as reasonably requested by Lender.


        Borrower and Lender executed this Amendment as of the Effective Date.








[SIGNATURES ON FOLLOWING PAGES]











7577029
        - 5 -

--------------------------------------------------------------------------------





SIGNATURE PAGE- BORROWER
FIRST AMENDMENT TO LOAN AGREEMENT






             Borrower: 


             PEOPLES BANCORP INC.


             By: /s/ JOHN C. ROGERS
             Name: John C. Rogers
             Title: Executive Vice President & Chief Financial Officer



        
7577029

--------------------------------------------------------------------------------





SIGNATURE PAGE- LENDER
FIRST AMENDMENT TO LOAN AGREEMENT








             Lender:


             U.S. BANK NATIONAL ASSOCIATION


             By: /s/ CHRIS CAVACINI
             Name: Chris Cavacini
             Title: Senior Vice President






        
7577029